Citation Nr: 0946921	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  08-09 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the groin area, to include as secondary to the service-
connected plantar/verruca warts of the feet and hands with 
residual scars.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1968 to February 
1976.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2007 rating decision 
issued by the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action on his part is required.


REMAND

At the outset, the Board notes that in fulfilling its duty to 
assist incarcerated claimants such as the Veteran here, VA 
must tailor such assistance to the peculiar circumstances of 
confinement, and that "such individuals are entitled to the 
same care and consideration given to their fellow veterans."  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also 
Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  In furtherance 
thereof, the Board finds that an attempt should be made for 
the Veteran to be afforded current examination to address his 
contentions.

The Veteran asserts that his squamous cell carcinoma of the 
groin area is secondary to his service connected plantar 
warts of the hands and feet, and service connected verruca 
warts of the hands.  The Board notes that a disability which 
is proximately due to, or results from, another disease or 
injury for which service connection has been granted shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  Specifically, when aggravation of a disease or 
injury for which service connection has not been granted is 
proximately due to, or the result of, a service-connected 
condition, the Veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  Any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  38 C.F.R. § 3.310(b).

In a July 2004 VA treatment record, the Veteran received 
treatment for a growth at the root of his penis that had been 
present for approximately 2 months and had been increasing in 
size.  The Veteran reported that warts previously appeared on 
his extremities but he never had any warts appear in the 
region of the external genitalia previously.  Objective 
examination showed multiple scars on the skin of the left 
hand of "warts" treated previously.  Also documented was a 
cauliflower type lesion in the penoscrotal junction area.  
The lesion appeared to be attached to the skin without 
subcutaneous induration and freely mobile over the 
subcutaneous tissues.  The Veteran elected to undergo 
excision of this skin lesion, diagnosed as squamous cell 
carcinoma by histology report.

Subsequent VA treatment records document the treatment the 
Veteran received for his various skin disorders.  In a 
January 2007 VA dermatology consult record, the Veteran 
received treatment for skin complaints, including a lesion of 
the dorsal aspect of his left hand.  The examiner diagnosed 
"likely squamous cell cancer of the dorsal left hand."  A 
follow-up January 2007 VA dermatology consult record 
diagnosed "probable squamous cell cancer left dorsal hand."  
An April 2007 VA dermatology record diagnosed early actinic 
keratosis of the arms.  The Veteran was scheduled for a 
series of chemical peels for the arms and hands.  A June 2008 
VA dermatology record documented actinic keratosis to the 
dorsal hands.  A July 2008 VA dermatology record noted biopsy 
showed actinic damage but no skin cancer.  The Veteran was 
scheduled for follow-up and encouraged to wear sunscreen in 
the interim.

Given the Veteran's contention and the noted history of the 
Veteran's skin disability of the hands and feet, the Board 
finds a VA examination is necessary to ascertain the nature 
and etiology of the Veteran's claimed skin cancer of the 
groin area.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
request that he provide the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA and non-VA who treated the veteran for 
a skin disease of the groin since July 
2004.  After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

2.  The RO should contact the 
correctional facility where the Veteran 
is incarcerated to ascertain if it is 
possible for the Veteran to report for a 
VA examination of the claimed disorder at 
issue in this appeal.  If the Veteran 
cannot be made available for a VA 
examination at the designated VA medical 
facility, then it should be ascertained 
if it is possible for a VA dermatology 
examination to be conducted at the 
correctional facility.  If it is 
determined that neither action is 
possible, that should be documented in 
the claims folder.  

If a skin examination can be conducted, 
it is requested that a copy of this 
remand be provided to the examiner and it 
is requested that the examination report 
contain a complete description of all 
objective findings of the Veteran's 
current skin disabilities that can be 
identified, specifically including skin 
disabilities of the hands, feet and groin 
area.  This should include a diagnosis of 
the pathology found, i.e. plantar warts, 
verruca warts, squamous cell cancer, 
actinic keratosis or that no skin 
pathology was observed.  

3.  Thereafter, once the examination has 
been conducted and the findings reported; 
or if the examination cannot be 
conducted, the records should be 
forwarded to an appropriate VA physician 
for an opinion(s) as to whether there is 
any relationship between the Veteran's 
skin cancer in the groin area and his 
period of service or his service-
connected skin disabilities of the feet 
and hands.  An opinion is requested 
regarding whether it is at least as like 
as not (50 percent probability or 
greater) that the findings of the skin 
cancer of the groin area related to any 
in-service findings, or in the 
alternative are the findings of the skin 
cancer of the groin area caused or 
permanently made worse by the service-
connected skin disabilities of the feet 
and hands.

The entire claims file must be reviewed 
and the examiner is requested to provide 
the medical reasoning used in reaching 
the opinions set out.  If medical 
articles or treatises are used by the 
physician in preparing this opinion, the 
source(s) should be cited, and a copy of 
the cited document(s) associated with the 
claims folder.

4.  After completion of the above 
development, the Veteran's claim should 
be readjudicated.  If the determination 
remains adverse to the Veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond 
thereto.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


